 THE TEXAS COMPANY169terms of the agreements so reached have been put into effect by allthe employers concerned, including the Employer.'The record does not establish that the Employer has withdrawnfrom membership in the Association.At most, it has indicated a de-sire to pursue an individual course of action with respect to bargainingfor its lithographic production employees only. It has not indicatedan intention to abandon joint bargaining through the Association forits typographical and letterpress employees.As the Employer hasnot unequivocally evinced an intent henceforth to pursue a course ofindividual action with regard to its labor relations, we believe thatthe bargaining history is controlling in determining the appropriateunit in this proceeding.'We shall, therefore, dismiss the petition, asthe proposed unit is too limited in scope.[The Board dismissed the petition.]MEMBERS DODGERS and LEEDOMtookno part in theconsiderationofthe above Decision and Order.4 Capital District Beer Distributors Association, et at.,109 NLRB 176;Fish IndustryCommittee,98 NLRB 696.5Washington Hardware Company,95 NLRB 1001;Atlas Storage Division,P & V AtlasIndustrial Center,100 NLRB 1443 ;Pioneer Incorporated,90 NLRB 1848.The Texas Company, Port Arthur Works and Port Arthur Ter-minalandAlbert O. Lawless,Jr., Individually and on Behalfof Others,PetitionerandLocal Union No. 390, InternationalBrotherhood of Electrical Workers,AFL.Case No. 39-RD-37.April 15, -1955DECISION AND ORDERUpon a decertification petition duly filed under Section 9 (c) ofthe National Labor Relations Act, a hearing was held before CliffordH. Potter, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.The Union is a labor organization certified by the Board and cur-rently recognized by the Employer as the exclusive bargaining repre-sentative of the employees designated in the petition.112 NLRB No. 33. 170DECISIONS Or NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning the representa-tion of employees within the meaning of Section 9 (c) (1) and Sec-tion 2 (6) and (7) of the Act.The Union contends that its current contract dated July 30, 1954,is a bar to the decertification proceeding herein.The Petitioner arguesthat the contract is not a bar because it was not approved by the mixedlocal of the Union. The Employer is neutral.Following the expiration of the 1951 contract on July 30, 1953, theEmployer and the Union,' on or about July 8, 1954, agreed to theterms of a 1-year contract.On July 19, 1954, the Employer preparedand signed the contract in its final form and sent it to the Union forexecution.On July 30, 1954, at a special union meeting of the localgroup of the Employer's employees,' the terms of the contract wereapproved.At this meeting,the business manager readarticleXV,section 5 of the Union's International constitution,' and indicated thatthe contract would have to be approved by the mixed local of theUnion.Shortly thereafter, the Union's president and its businessmanager,who with theInternational president and representative exe-cuted the prior agreements, signed the contract.On August 4, 1954,,the Union notified the Employer that the contract had been signedlocally and had been forwarded to the International officials for ap-proval.effect by the Employer.At the regular meeting of the mixed localon August 5, 1954, the contract was rejected and the Employer was soinformed the following day.On or before August 13, 1954, theInternational representative and president signed the contract.Thepetition herein was filed on September 7,1954.Contrary to the Petitionerand in agreementwith the Union, wefind on the above facts that the current 1954 contract is a bar to thepresent proceeding.Although the mixed local approved agreements,we believe such approval was not a requirement to the valid executionof the contract, but appears to be merely a formality, not having anycontrolling significance.We note particularly that the contract hadbeen signed and put into effect by the Employer, and that it was exe-cuted by the union officials who customarily signed agreements andwho had at least the apparent authority to execute the contract in-volved herein.'Moreover, article XV, section 5 of the International's'The Union was represented by a workingmen's committee, and by the Union's presi-dent,its business manager,and by its International representative' The Union herein is a mixed or consolidated labor organization representing not onlyemployees of the Employer but also employees of other employers'Article XV, section 5, IBEW constitution provides' "when there is more than onebranch of the electrical trade represented in a local union,then this shall be known asa mixed local union, and the members of each branch of the trade shall define their ownscale of wages, hours and working conditions,and submit these to a meeting of the mixedlocal union for approval "4Lewittes and Sons,96 NLRB 775, 777. THE TEXASCOMPANY171-constitution does not specifically require the contract to be approvedby the Union.At most, the constitutional provision is ambiguous.The Board is of the opinion that the interpretation and application ofthis constitutional provision is an internal union matter and that itwill not go behind the fully executed contract and inject itself intosuch internal operations of the Union in this situation.Under allcircumstances, we find that the contract herein is a bar, and we shalltherefore dismiss the petition.[The Board dismissed the petition.]MEMBER RODGERS, dissenting :I am unable to agree with the Board majority that the Union's con-tract is a bar to this proceeding.The contract in question is, in myopinion, a nullity for the reason that its execution by the Union'srepresentatives was unauthorized and in contravention of the Union'sconstitution and the express wishes of its members.ArticleXV,section 5, of the Union's International constitution provides : "Whenthere is more than one branch of the electrical trade represented in alocal union, then this shall be known as a mixed local union, and themembers of each branch of the trade shall define their own scale ofwages, hours and working conditions, and submit these to a meetingof the mixed local union for approval."The Union's representativesadmittedly did not have such approval when they executed the con-tract, but acted in defiance of the mixed local's prior rejection of thecontract.In view of the above provision of the Union's constitution, I believethat approval by the mixed local was a condition precedent to the validexecution of the contract and not a mere formality as claimed by themajority.The provision, on its face, is clear and unequivocal, anddoes not reasonably admit of any other interpretation.To hold, asdoes the majority, that the provision does not specifically require thecontract to be approved by the mixed local is to ignore the plainmeaning of the words used.Even if the provision could be said to beambiguous, resort to custom establishes that approval by the mixedlocal was required.The Union's business manager, in submitting thecontract to the July 30 meeting of the local group of the Employer'semployees for their approval, read article XV, section 5, of the consti-tution to the employees and then advised them that the contract wouldalso have to be approved by the mixed local.The majority seeks to avoid the reality of the situation here byrelying upon the apparent authority of the Union's representatives toexecute the contract and by declining to interpret and apply theUnion's constitution on the ground that to do so would be to inject theBoard in the internal operations of the Union. If this proceeding in-volved no more than the rights of the Union and the Employer under 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract in question, I would be inclined to go along with themajority, but here, as in all cases involving contract bar, the Boardmust balance the right of employees to select a bargaining representa-tive against the desirability of maintaining stability in labor rela-tions.The petition for decertification in this case is supported bythe great majority of the employees in the unit.The right of theseemployees to an election is, I believe, far too important and funda-mental to be denied on the mere basis of the apparent authority of theUnion's representatives to sign the contract.Moreover, the Boardcannot stop short of obtaining all the facts necessary to arrive at afair decision in contract-bar cases on the ground that to do so wouldbe to inject itself into the internal operations of a union, particularlywhere, as here, that would involve no more than the interpretationand application of the Union's constitution.There is, certainly,nothing so privileged or so confidential about a union's constitutionthat the Board ought not to interpret and apply it, where such actionis necessary to promote and to protect the rights of employees underthe Act.It is likewise true that a contract can scarcely be said to achievesuch stability in labor relations that it should operate as a bar where,as here, the contract was executed by the Employer and the Unionwith knowledge that it had been disapproved by the members of theUnion as was their right under the Union's constitution.'Accordingly, for the reasons stated above, I would find that the1954 contract is not a bar.MEMBER LFEDOM took no part in the consideration of the aboveDecision and Order.5 See my dissent inMidland Rubber Corporation,108 NLRB 930.Owens-Illinois Glass Company,PetitionerandAmerican FlintGlassWorkers' Union of North America, and its Local 700,AFLandGlass Bottle Blowers' Association of the United Statesand Canada,AFL, and its Local59.1Case No. 8-RM-114.April15,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edward A. Grupp,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.IThe Unions are herein called Flints and GBBA, respectively112 NLRB No. 15.